Production of opium for medical purposes in Afghanistan (debate)
The next item is the report by Mr Cappato, on behalf of the Committee on Foreign Affairs, with a proposal for a European Parliament recommendation to the Council on production of opium for medical purposes in Afghanistan.
rapporteur. - (IT) Madam President, ladies and gentlemen, in this report we propose that Parliament should take the initiative and make a proposal to the Council, primarily in the context of the common foreign and security policy, on the issue of opium production in Afghanistan.
Our starting point is the realisation that the results achieved to date are inadequate. There has been a 50% increase in the production of opium used to produce heroin over the past two years. It seems that we are unable to find an effective means of reducing this enormous production mountain, all of which then goes to enrich not the growers, the farmers, of course, but the large international drug mafias, the terrorists and the Taliban.
The report also starts from another premise: that at the same time there is in fact a very severe lack of access to painkillers. Some 80% of the world's population has no access at all to painkillers. Of course, the two issues could be regarded as completely separate, but I believe it is the job of political institutions to be pragmatic and hence to understand that, faced with this enormous volume of production used for heroin - whilst a product from the same agricultural origin is in very short supply - it ought to be possible, as it were, to combine the two points of departure.
The amendments put forward in the Committee on Foreign Affairs and by Mrs Gomes on behalf of the Socialist Group in the European Parliament, as well as those tabled by the Group of the European People's Party (Christian Democrats) and European Democrats in plenary, have helped to ensure that the proposal on the table today is not an alternative one, that is, a negative proposal calling for the policy pursued hitherto to be replaced overnight.
What we are asking of you, of the Council and of the Commission, is to conduct an experiment, to run some pilot projects converting part of the crop currently used to produce heroin to produce painkillers instead. On the demand side too, policies could be launched to try and take painkillers to continents such as Africa and Asia which are practically bereft of any such medicines.
That is why the report, as it emerged from the Committee on Foreign Affairs and taking into account the proposed amendments, seems to me fundamentally well-balanced. It proceeds from a very simple assumption, namely that it is probably - I believe definitely - easier to cooperate with farmers if we propose converting part of their output to legal ends, rather than simply coming along with a policy of eradicating, fumigating and destroying plantations. That response in fact creates yet another reason for conflict with local populations and has proved counterproductive and unhelpful, at least until now.
I therefore hope that, beyond the understandable official line taken by Europe's governments and the Afghan Government, asserting the need to fight opium production, beyond that official line we might send out another message, and the European Parliament is perhaps freer than others to make such a proposal. We have already assumed this responsibility and I hope we will reassert it tomorrow at the vote. We are freer than others to propose that alternative experiments be carried out and assessed pragmatically, not ideologically.
Every one of us here has his or her own ideas about international politics and drugs, and about international policies in Afghanistan. This report is not intended as an ideological proposal, but as a practical attempt to help find a solution for what really is a global tragedy.
Member of the Commission. - Madam President, I too would like to say thank you very much to Mr Cappato - tante grazie!
I welcome this very timely debate on the drug problem - and particularly on Afghanistan's drug problem - which, as we know, is a major complex issue in the political and security context.
We recently had a lot of discussions in New York. There were a number of very important discussions during the UN General Assembly with President Karzai, with UN Secretary-General Ban Ki-moon, and with a host of countries. These focused exactly on this whole complex question.
Tonight's discussion contributes to the wider debate on Afghanistan's reconstruction, but also on the role of drugs. Let me also commend you for setting up the EP Delegation for relations with Afghanistan. We are taking a keen interest in your work and consider it very important that you have done this.
Afghanistan's drug industry does indeed pose an enormous challenge to progress in state building. The latest United Nations Development Programme (UNDP) report makes for troubling reading. Both poppy cultivation and processing capacity have, unfortunately, increased significantly. Afghanistan's southern provinces are most affected, with 70% of all the production. The strong link between the insurgency and the drug economy hardly comes as a surprise. However, we must not overlook the positive developments, especially in the more stable parts of the country, where there have been real improvements in health and education, as well as economic growth.
Thirteen provinces in northern and central Afghanistan are indeed poppy free. That, at least, is very promising, and something on which we can build. The Cappato report gives a complete picture of this situation - and I should thank you for your encouraging remarks on what the Commission is doing - and it also points, quite rightly, to Afghanistan's responsibility for tackling the opium industry. On that we are in absolute agreement.
Yet I must say that I cannot share - at least not yet - the conclusions reached in the report, which proposes to legalise the opium poppy for medical purposes, albeit on a trial basis. At first sight that may be an appealing proposition, but unfortunately there are no simple answers to Afghanistan's complex drug problem.
Let me share with you some of my concerns. Countries like Australia, Turkey and India, which are already producing raw opium for medical purposes, usually have effective law enforcement and also an absence of widespread conflict. Even then, implementation is very difficult. Where such conditions are not being met, opium cultivated legally is promptly diverted, as we have seen in Peru and Bolivia. Obviously, in the case of Afghanistan, licit cultivation would, we fear, simply add to illicit cultivation instead of replacing it. Also, the legal production of opium remains unappealing to local farmers as their revenues would only be around 25-30% of what they can now obtain on the black market.
The implementation of such a scheme is complex, and only feasible with subsidies for quality monitoring and the distribution of medical products. Should we support this with taxpayers' money? The Afghan Government, which is notoriously weak and has weak institutions, unfortunately does not at the moment have - and that is why I said 'not yet' - the capacity to oversee such a scheme.
In some parts of the country, there is simply no governance, let alone good governance, at the moment. This applies notably to the unstable southern provinces, where the bulk of opium is produced. Finally, the Afghan Government itself has firmly ruled out - and this is an important argument - any licit production of opium.
Against this backdrop, the political message in this report does not really send the right signal to our Afghan partners. It might even backfire. The hard and undeniable truth is that reconstruction in Afghanistan will need much more time and resources. It will also require stamina, if we want to bring lasting development to this war-torn country.
Progress in state building is only possible with more resolve, including from Afghanistan's political leadership, notably at the local level. That was, by the way, the message we gave in New York. I agree it is high time to visibly tackle corruption. We have not only said this, but are also trying to help in this by building up a good judicial system and having a police force that really works, in order to convince ordinary Afghans who often remain sceptical.
There is a clear way ahead. It is through Afghanistan's national drug control strategy, which has been endorsed by the international community and contains all the elements needed. This really deserves our unequivocal support, being a comprehensive strategy that includes interdiction, public information, prosecution of known drug dealers and the promotion of local development.
Where such a careful policy mix has been used, farmers have already abandoned poppy cultivation, sustainably. In that context, the Commission considers that a proposal to legalise the opium poppy might simply undermine the work it is currently doing in other sectors, notably concerning the rule of law and policing.
on behalf of the PPE-DE Group. - (IT) Madam President, ladies and gentlemen, I have no doubt whatsoever that Mr Cappato, with whom I have been friendly for a long time, is trying desperately to contribute to the fight against drugs in the world and to help the unfortunate young or older people who are suffering close to death and who can be assisted with drugs. Regrettably, however, I cannot go along with him.
Regrettably, I repeat, I am not of the rapporteur's opinion. I believe the problem stems from the fact that his proposal concerns Afghanistan, a state where insecurity could not be any greater. Yes, Iraq is perhaps less safe, but Afghanistan is hardly the place to begin trying to convince farmers to abandon what for them is the very lucrative cultivation of poppies and switch to crops that are fairer, more Old Testament-like and more in tune with the civilised farming practices we are all familiar with.
The report itself makes perfectly plain that the largest quantity of drugs in the world, about half, comes from Afghanistan and that opium growing is illegal in Afghanistan. Even though it is illegal, however, that country is the source of half of the raw materials needed to kill our young people or make them fall prey to drug traffickers who, as we know, draw them into the use of drugs, which harms them and society as a whole.
I believe that there is only one effective weapon to combat all drug traffickers, beginning with the Afghan farmers who in my opinion are the first drug traffickers. Our inability to control and monitor them means that the only way to fight drugs is through prevention, and hence by helping to reduce opium-growing as much as possible.
For this reason the PPE-DE Group opposes this part of Mr Cappato's report, and I think that what I am saying now must be clear to everyone, whatever tomorrow's outcome may be.
(The President cut off the speaker)
on behalf of the PSE Group. - (PT) I must congratulate the rapporteur, Mr Cappato, not only on this very useful report but also on his readiness to accept contributions in order to get as wide-ranging an agreement as possible.
His original intentions were laudable as he was trying to kill two birds with one stone: legalising poppy cultivation and opium production for medical purposes would not only have ended heroin production in Afghanistan but also the lack of painkillers worldwide.
Unfortunately, we came up against several practical problems, such as the fragility of the Afghan institutions and their inability to regulate opium production, the uncertainty as to the economic viability of such a scheme and the danger in allowing the reintroduction of opium in some of the thirteen Afghan provinces which have stopped production.
My Group's amendments tried to refocus the report on the essential element: the fight against opium production in Afghanistan which is affecting not only Afghanistan but also neighbouring countries. The drugs illegally produced from this opium constitute what some call the true weapons of mass destruction, particularly in Europe.
In the fight against opium production, we must be sensitive to the individual characteristics of the various Afghan regions. Only a combination of measures will be successful. Firstly, the corruption permeating the Afghan central administration, particularly the Interior Ministry and police, must be eradicated as this has paralysed all policies to combat opium production. Secondly, the 30 or so main drug traffickers identified in a 2006 UN and World Bank report must be sought, captured and put on trial so that this murderous trafficking can be stopped. Thirdly, NATO must support the Afghan operations to fight this trafficking, by destroying laboratories and stores and preventing drug transports. Fourthly, the poppy eradication actions must be carefully and selectively applied and concentrated in areas where farmers have real alternatives.
This brings us to the points of agreement with the rapporteur. We all oppose indiscriminate fumigation of poppy plantations, as has been advocated by the US, which will simply swell the ranks of the Taliban without substantially altering the production of heroin.
Finally, in the context of a package of measures to deal with the Afghan drug problem, the rapporteur's proposal for a pilot project for the legal production of opium-based analgesics should be studied. More than anything, this report tries to encourage the European Council to be creative and daring in the fight against heroin production in Afghanistan. There are no easy solutions to this problem, but we know that the terrorism and violent obscurantism advocated by the Taliban and Al-Qaeda will only be defeated when Afghanistan is freed from the clutches of drugs.
I am about to end, Mr President. This report must be viewed as an urgent appeal to the Member States not to spare any efforts in the economic and political reconstruction of a country which has been so badly affected by bloody conflicts and which is so important for regional and global security.
Madam President, I speak on this matter in a personal capacity, and not on behalf of my Group.
The production of illicit opium in Afghanistan has flourished since US and allied forces have been in that country. This despite the setting-up of various anti-drug-production authorities and anti-narcotic programmes, sometimes using large amounts of EU taxpayers' money.
So it is obvious, even to the blind, that the Afghan people will go on producing opium come what may. The reason for this is quite simple. The world's anti-narcotic agencies are growing in size, number and expertise, and they are doing their job more effectively. They are therefore managing to confiscate larger amounts of drugs. However, since the demand from drug-addiction sufferers remains unaltered and since criminal drug traffickers continue to make huge profits from the illegal supply of opium to these sick people, the price of opiates goes up and the profits from dealing in opium increase.
Therefore, the Afghan people are just following basic liberal market principles. They are increasing their production in order to meet illicit trade demand and in order to increase their profits. So it is a pure fallacy to expect that sponsoring more opium control programmes in Afghanistan is going to have any significant effect.
The only way to deal effectively with opium production in Afghanistan, and elsewhere for that matter, is to deal with the drug problem globally. The only common-sense way to do that is to legalise drugs and recognise that drug addicts are not criminals, but sick people who need help.
If those addicts were offered therapeutic drugs in a controlled medical setting, then the chance of avoiding serious side-effects, as well as the chance of achieving detoxification, would be much improved. At the same time, the enormous criminality involved in drug trafficking would vanish, and all anti-drug police agencies would be scrapped, leading to phenomenal budgetary savings.
The logic of this is so basic, but politicians worldwide are having difficulty seeing it.
on behalf of the UEN Group. - (IT) Madam President, ladies and gentlemen, the issue addressed by Mr Cappato's report is extremely delicate and requires careful appraisal by the European Parliament to avoid putting forward misguided and disastrous solutions, albeit motivated by good intentions.
I wish to highlight two points. Firstly, to increase the production of opium and its derivatives in Afghanistan could compromise the country's reconstruction and the already difficult stabilisation of the rule of law in that unfortunate region. Secondly, the increasing production of opium - up by 30% this year - has not been matched by an adequate anti-drugs strategy.
For these reasons I think the proposal put forward in the report is absolutely unacceptable, and I would stress that:
1. the necessary quantities of morphine are already being produced in Afghanistan under special licences and subject to supervision by the United Nations drugs agency and the Afghan Government's Ministry of Counter Narcotics;
2. the International Narcotics Control Board maintains that there is already a worldwide surplus of opiates for medical use;
3. large-scale legal production of morphine would lead to more drugs being produced; these would ultimately meet the demand for drugs on the world market. Once they were placed on the market cheaply they would be available to all.
We should instead oppose drugs - always and in every case and by all means - from production, to trafficking, to illegal distribution. Demand should be curbed through a value-based policy and through ongoing, widespread prevention work and information campaigns, especially among young people.
In a country like Afghanistan, given the conditions in which it currently finds itself, the solution proposed by this report could be regarded as an indication of surrender and defeat; it could also thwart the efforts being made by the international community, the European Union, the United Nations and the reconstruction agencies in Afghanistan through programmes to diversify away from opium plantations and into other crops, supported by financial incentives.
Finally I would just mention that the International Narcotics Control Board has approved the Afghan Government's decision rejecting the proposal to legalise illicit opium poppy cultivation and reiterating its commitment to comply with its international treaty obligations.
on behalf of the Verts/ALE Group. - (ES) Madam President, I want to begin by emphasising that this report is extremely important, timely and courageous. The two emergencies to which it refers both merit political attention and a political response that they clearly have not yet received.
While the security situation and the situation regarding opium production in Afghanistan are increasingly worrying, the need to supply analgesics on a global scale is one of the greatest humanitarian emergencies of our time, although unfortunately it is also one of the most ignored.
The rapporteur, Mr Cappato, did not have an easy task with this report and it is thus all the more remarkable, and I again reiterate both my support and that of my Group. As he himself said, although the link between the two issues is not simple, nor necessarily immediate, it is our responsibility as politicians to analyse the complex realities in order to find complex solutions to the complex problems. That is exactly what this report does.
As regards security in Afghanistan, there is no doubt that it must be a priority if we want to implement reconstruction and development programmes with future guarantees. The problem, however, is that certain armed groups are funded precisely as a result of the lack of regulation of opium production. We also know that there is illegal cultivation and trafficking of opium, which accounts for 40% of Afghanistan's gross domestic product.
In the light of this situation, I think it is appropriate at least to study and take account of initiatives such as those of the Senlis Council, which is proposing a system to authorise the cultivation of opium for medical purposes in Afghanistan. This would focus mainly on the production of painkillers such as morphine and codeine, which could also be sold to other countries that currently have little or no access to these types of vital medicines as a result of preferential trade agreements.
It is unfortunate that this proposal, at present and in real terms, does not have stronger support from the Commission or the Afghan Government itself. Even more worrying is the fact that the measures being touted as alternatives often consist of chemical eradication, as stressed over and over again by the US authorities. If this measure were to be carried out, it would give the Taliban a new argument to defend its positions and eventually would most likely result in the farming communities ending up as rebel camps.
It would also have very serious health and environmental repercussions. It is clear right from the start that aerial spraying, which is presumably what is proposed for Afghanistan, guarantees that the contamination will extend to the humans who live in the treated areas and surrounding areas. This was demonstrated at the start of year when this practice was used by Colombia to fumigate cocaine production along the border with Ecuador, with the latter consequently taking a complaint and case to The Hague.
I am not an expert and obviously this chemical issue is much more complex, but I believe that at this stage we should be well aware of some of the disasters caused by napalm and depleted uranium. We should not repeat this a third time and I hope that we do not.
(SK) Production of opium must be controlled. The entire international community must concern itself far more with control of opium production everywhere in the world. Efforts undertaken so far by the UN and its Economic and Social Council (ECOSOC), as well as by the World Health Organization, to regulate the use of opiates for the treatment of pain are necessary but still insufficient. At the same time the international community must not allow an unrestrained use of opiates and their misuse by drug addicts.
In my opinion it is our duty not to give up the fight against the misuse of hard drugs that quite clearly destroy their users' lives. Neither do I support the notion that society should supply addicts with drugs instead of trying to re-educate them and return them to reality. What exactly is the Cappato report about? According to one point of view, the international community suffers from a lack of availability of opiates, or might suffer from such a shortage in the near future, and it is therefore necessary, under certain conditions, to buy this drug from Afghanistan.
It is true that opiates are needed for the treatment of various illnesses, for post-operative pain relief and, last but not least, for the treatment of people with malignant diseases. However, this theory suffers from several fundamental defects that cannot be ignored in the present situation. Firstly, the current political situation in Afghanistan is unstable. In Afghanistan it is necessary to fight the Taliban on the one hand and to side with the opium black market on the other hand. This black market has a decisive impact not only on the Afghan economy but also on Afghan politics and foreign relations. I have serious doubts and worries over this and I will explain now why in my opinion such an approach cannot work. Projects involving legal poppy cultivation for the purpose of opium production will not work because the International Narcotics Control Board can only impose sanctions on a country afterwards but the country will be losing a part of the crops to the black market.
International demand is constant. The Afghan Government is not capable of acting as the sole manager of opium crops. It is clear that under these circumstances the Government will lose the fight against traffickers. Competition will increase the price of opium and farmers who grow poppies legally will turn to the black market. In addition to that (and this is very important) Afghan prices are not competitive compared with Australia where one kilo of morphine costs USD 56, India where it is USD 159 or Turkey where it is USD 250. In Afghanistan the price can go up to USD 450 per kilo.
Regarding the use for medical purposes, if Afghan opium were to be used in medical products, this would only add to further over-saturation of the market in this area. I am about to finish, Madam President. I will oppose any support by the EU and its Member States for poppy cultivation in Afghanistan for at least four reasons: insufficient infrastructure, absence of economic competitiveness, huge expansion in the wrong direction and, finally, there is no lack of opiates on the world markets at present.
(PL) Madam President, Commissioner, I should like to begin by thanking Mr Cappato for his work on this report. The report posed a great challenge as it attempts to respond to one of the most difficult problems in the contemporary world.
Opium production in Afghanistan is increasing year on year. According to the latest annual report, opium production is now double what it was two years ago. In practice, Afghanistan currently has a monopoly of the supply of the deadliest drug in the world. It accounts for 93% of world production of opiates. Our President is numbered amongst those who believe that Afghanistan's fate is our common cause. The heroic struggle of the Afghan people during the Cold War period contributed to the spread of freedom across the contemporary world and to the fall of the Iron Curtain in Europe. The European Union is now honour bound to provide Afghanistan with military, administrative and economic assistance.
This also involves assistance in combating the production of drugs in Afghanistan. It should be remembered that the main incentive for Afghan growers to produce opiates is financial profit. This should be borne in mind when devising the European aid programme aimed at resolving the problem. That is why I particularly wished to commend Mr Cappato on the courageous proposals he makes in this report. They may well help to resolve the situation in question.
One of these proposals involves offering aid through the introduction of a pilot scientific project for the production of poppies for medical purposes which will allow for further research into the extent to which awarding licences can contribute to poverty reduction, diversification of the rural economy, general development and improved security. In a nutshell, this is not about moralising but about the European Union making an effective contribution to resolving this problem in Afghanistan.
(RO) According to the 2007 Afghanistan opium survey, conducted by the UN Office on Drugs and Crime, opium production reached a record of 8,200 tons, representing 93% of the world production of opiates. Thus, 40% of the gross domestic product in Afghanistan resulted from production of and illegal trade in opium, involving 2.9 million people in this process. Despite this fact, only 10 countries consume 80% of the opium derivatives legally available in the world, while in over 150 countries serious treatment insufficiencies generated by the illegal trade in opium have been found.
We should emphasize that the main source of finance of the Taliban and terrorist groups is illegal drug trafficking. Moreover, the actions to eradicate or destroy drugs, which are sponsored by the international community, are used by the tribal political and military leaders for their own benefit and for eliminating competition. Based on the things stated so far, I am convinced that a strategic and balanced approach of the process of reducing and controlling opium production should involve social and economic alternatives to favour the establishment of a rule of law and democratic institutions in Afghanistan. This is why such an action could represent one of the basic solutions for preventing and eradicating terrorism.
Madam President, I consider that an anti-drug plan in Afghanistan, consisting in the control of opium quantities by using them to obtain analgesics and other derivatives, might represent one and not the only alternative economic solution and a means of reducing poppy cultivation.
(PL) Madam President, I should like to begin by congratulating Commissioner Ferrero-Waldner on the outstanding performance by the Altenburg Boys' Choir that we have just heard. I am truly impressed.
I must now turn to less pleasant subjects, however, namely the Cappato report. Members who took the floor earlier persisted in quoting the figure of 40% of GDP because that is the proportion of Afghanistan's GDP that is allegedly generated by the production of narcotics. That figure has been accepted but I should like to emphasise that a year ago our representatives in Afghanistan clearly stated otherwise before Parliament's Committee on Foreign Affairs. They maintained that the proportion of GDP is above 50% which is even higher. I am reluctant to provide explanations, but at least 10% of the population of Afghanistan lives off drug production and trade. We should also recognise that soldiers from the international forces are involved in this trade, along with Americans based in the country.
I consider this to be a risky proposal, although I do of course accept it has certain underlying advantages. I am firmly convinced, however, that the proposal will actually result in legalisation of the trade in drugs rather than of medical aid.
(IT) Madam President, ladies and gentlemen, it is not a matter simply of observing that 92% of opium in the world is produced in Afghanistan but of noting the upward trend: in 2001, according to data from the UN drugs agency, 8 000 hectares were given over to opium growing while in 2006 it was 165 000; 185 tons were harvested in 2001, 6 100 in 2006.
This obviously means that the current strategy of destroying crops by fumigation solves nothing. Rather, it has social consequences that will subsequently cause opium production to spiral. Crops other than opium poppies are destroyed, so farmers become ever poorer and end up in the hands of drug traffickers, namely the Taliban and the warlords sitting comfortably in government.
The goal is therefore to provide farmers with support which at least initially must be at the same financial level as now, freeing them from dependence on drug traffickers. This plan will not solve the problem, of course, but no one is claiming that it will. We are talking about an experiment in a limited area, and it could not be otherwise in a war-torn country where land is controlled by rival gangs. It nevertheless constitutes a step forward, in that at least part of that opium will not end up as heroin, but as morphine. That, I believe, is beneficial for the West and the entire world.
Besides, I think we must clarify the fact that there is already provision for morphine production. I am not aware, Commissioner, that all these problems exist in India and Turkey; if so, regulation is needed. The resolution before us, however, envisages a regulatory role for international bodies: not over Afghanistan as a whole, which is unmanageable at present, but over an extremely limited area.
Furthermore, international medical associations are making plain that there is still a need for morphine today, not only in the South of the world, but paradoxically in the North too. It must of course be sold at official prices, but it is a painkiller and in my opinion everyone is entitled to it, including African people and poor people. If we are talking about expense, it undoubtedly costs less to take action of this kind and to place price controls on morphine, rather than deciding to destroy crops using the existing methods which get us nowhere.
One last comment: I welcome the fact that this has been a pragmatic debate, not an argument between those wishing to liberalise or legalise drugs and prohibitionism. We are trying to take practical, pragmatic action to assist part of the Afghan population.
Madam President, it is important that substances derived from opium, like diamorphine (also known as heroin), are available for medical purposes, especially pain relief, but poppy cultivation provides the Taliban terrorists with 20-40% of their funds, which enables them to kill NATO soldiers. Regrettably, Afghan opium production increased 34% this year and constitutes over 90% of global supply.
Troops from my country, the UK, are leading the fight against the Taliban as part of the NATO-led International Security Assistance Force (ISAF). They do not have the mandate or the manpower to police a large-scale poppy-growing medical project - or, for that matter, to eradicate the crop. They have got quite enough to think about dodging bullets, without becoming part-time market-gardeners.
However, I do have some sympathy, as a doctor, with the arguments put forward by the British Medical Association, which does support cultivating poppies - under strict supervised conditions - to ensure the ready supply of analgesics. My UK parliamentary colleague, Tobias Ellwood MP, has done much to develop a plan of a six-year period of tapered replacement of poppy crops in Afghanistan by cash crops diverting the opium production for medical use.
Therefore, we should at least explore the idea of a very limited pilot licensing scheme, mindful of the danger of it being hijacked by the Taliban for illegal purposes. Any trial will, inevitably, have to be confined to a very small area. It will need support from a range of partner organisations if it is going to work. We certainly cannot divert our brave troops from their vital task of fighting terrorism, but it might just have some beneficial effects all round.
On the issue of EU-Afghan aid, we need a far more coordinated approach by the EU to developing Afghan infrastructure and fighting corruption; otherwise, the Taliban will indeed prevail, as we are barely containing the Taliban in the south of the country.
The West must wake up to the realities of Afghanistan. International bodies are not coordinating their activities properly. The rampant corruption of the Afghan Government means that provinces are losing patience with President Karzai's Government in Kabul.
The current centralised model of government does not suit the diversity of interests and ethnicities across the country, which has never had a tradition of strong central government in the past. The provinces are currently given no operational funding to pursue objectives separate from Kabul. No long-term economic plan is being followed to harness the plentiful water supply, 92% of which - shamefully and ludicrously - runs out of the country. Construction of dams and irrigation systems would allow industrial-scale growth of fruit and vegetables.
Afghanistan was once upon a time famous for its pomegranates, now very much 'in' with the health food lobby. Building a much needed railway system would help ship such goods onto the international market.
If the country is to be rescued from political and economic disaster, much still urgently needs to be done, Madam Commissioner.
Madam President, as someone who has long opposed fumigation to eradicate drugs as inefficient, often counterproductive and always with damaging side effects to human health, I am sorry that this resolution combines this position with what I believe to be a misguided attempt to encourage licit opium production in Afghanistan. This resolution quotes the Senlis Council report suggesting a global poppy shortage; but that is not poppy, it is poppycock. The International Narcotics Control Board shows world stockpiles of licit opiates equivalent to two years' demand, whilst London-based Johnson Matthey, the largest producer of morphine in the world, attest to a world surplus of more than 250 tonnes.
The Commissioner is right to argue that conditions in Afghanistan would not allow Afghan farmers to benefit. This is just one of many forced assumptions in the draft resolution. Opium poppy is grown on less than 4% of agricultural land. Licit cultivation would add to illicit cultivation, not replace it. According to the independent Asia Foundation survey, 80% of Afghan people oppose this drugs trade. The Afghan Government opposes it, President Karzai calling opium 'the enemy of humanity'. Just weeks before the time for sowing poppy, it would send precisely the wrong political signal.
I have every respect for the rapporteur, but on this issue, I regret, the House will divide. Poppy for medicine is a beguiling phrase; but the truth, instead, is that opium funds the violence and insecurity in Afghanistan. Poppy for corruption and terrorism would be the more apt phrase.
(PL) Madam President, Commissioner, I should like to express my support for the proposal for a European Parliament recommendation to the Council on production of opium for medical purposes in Afghanistan. I also wish to congratulate the rapporteur on his courage. Combating the illegal trade in drugs is one of the major global challenges of the contemporary world. The European Union should organise its activities in such a way as to try and effectively control drugs and reduce the supply of drugs in the world on the one hand and, on the other, to increase the availability of analgesics and bring down their prices.
The proposal to legalise opium production to meet the needs of the international pharmaceutical industry may well be a useful way of attaining the aforementioned aims. Following the example of Turkey and Australia, licences could also be granted in Afghanistan for the cultivation of poppies used to produce useful analgesics such as morphine or codeine. The specific conditions prevailing in Afghanistan must be taken into account, however, if licensing is to go ahead.
Afghanistan is the main supplier of the raw material for the production of opiates in the world. Opium production and trade in Afghanistan have become an important factor in the growth of GDP, the basis of cross-border trade, the main source of income for growers and the only way for most of society to access land, work, and credit. Legalising poppy growing in Afghanistan will make sense only if the right conditions are created. The security situation must improve and the country become politically stable if the national authorities are to ensure effective control of the opium production process. Effective democracy has to come about and state credits be made available to farmers. In addition, the conduct of economic activity should be regulated.
(SV) Madam President, I want to begin by thanking Marco Cappato for an interesting report. I am responsible on the LIBE committee for the long-term budget for the drugs programme. On that committee we are trying to be practical in our work on how we in the EU can reduce harmful use and supply. I therefore think that the debate on Afghanistan is crucial, because it is the origin of the majority of the heroin (93%) that kills our young people on the streets. If it is possible through production of opium for medical purposes to reorganise control and production for some farmers under EU and UN supervision, then let us say yes to the project. This is coming from me, someone from Sweden, which has a very strong anti-drugs programme and drugs policy. Unfortunately I do not think that it is enough, but we must of course also look at other possibilities, such as energy production. However, the farmers need jobs and livelihoods, and we in the European Parliament must therefore take responsibility and demand more action. We will be replacing 40% of the GNP, and we need to take responsibility for that! As regards paragraph 1(a) calling on the Council to oppose the use of fumigation as a means of eradicating the poppy, I take a different view. I think that we must also look at it in order to break the deadlock we now find ourselves in, with nothing happening. Lastly, a few words on overproduction. It does not mean that there is a greater need for analgesics among the world's poorest, among women and children. They use very few analgesics compared with us in the EU. So let us take a global view and find constructive solutions in the EU and the UN together with Afghanistan, to support peace and democracy and to combat terrorism and drugs. Thank you.
(IT) Madam President, ladies and gentlemen, I should like to say something about the demand side and something about the supply side.
On the demand side, Mr Tatarella, who is no longer with us, and Mr Howitt raised the problem of overproduction: the fact that the opium currently available actually exceeds demand for processing into opiates for drugs. That is true, but it is true only of current demand levels.
What the report attempts to address is potential demand. Some 80% of the world's population has no access whatsoever to painkillers, even for the commonest operations, for amputations or for the care of cancer sufferers. That is what we are talking about, and the International Narcotics Control Board bears partial responsibility for the absence of a global policy to promote painkilling drugs.
On the supply side, I would take the liberty of saying to the Commissioner that this proposed pilot project would indeed cost money, resources from the taxpayer. That is true, but the existing policy costs huge amounts of taxpayers' money.
The problem is simple, therefore. What we are asking you to check is whether it is more difficult and more costly to go in and forcibly uproot crops from one area which will then very probably be moved to the adjoining area, or else to buy up that harvest and process it on the spot, under supervision by the international community, so that it cannot be used to produce heroin but is used there and then to produce medicines. The second alternative is less costly, in my opinion, including for European citizens and taxpayers.
Member of the Commission. - Madam President, I think it was a very interesting discussion. Again, I appreciate Mr Cappato's courageous idea. But, again, let me also argue and say: yes, it is true that our strategy has not yet been successful. But, as I said before, it is not only a strategy with regard to drugs; it is a hugely complex situation. We are in a post-conflict situation and, of course, all the different elements are there: NATO, the European Union and the UN. We had these meetings in New York exactly on this matter.
Now let me come back to the drugs question. There are indeed problems on the demand and on the supply side. On the demand side, there is, at this moment, no demand for additional licit opium for medical purposes according to the International Narcotics Control Board. And I hear that world demand is indeed fully met now, and Turkey and India had to cut their production in 2005 and 2006. The stockpiles were so high that they would last worldwide for two years. That is one point. I understand your saying that maybe people in other parts of the world do not even have the possibility of having medical treatment without pain relief. I understand that. But this is something that you are taking out of context. These are the realities today.
On the supply side, let us also look a little at the proportions. Afghanistan is, as some colleagues have said, the country that produces the highest share of opium and drugs: 8 200 tonnes. If it were even allowed to produce legally, there would only be a possibility for a small amount and that would only be very small. So, even if there were a possibility, I think that would represent only five tonnes of opium production. Now, comparing 8 200 tonnes to five tonnes: this is nothing! So you see, neither on the supply side nor on the demand side is there a real balance.
Therefore, apart from this very complex situation, I think your idea is courageous; I agree. But I think that, for Afghanistan, it is maybe not useful at this stage. On the contrary, I think what we have to do as a strategy is to have a combination of sustaining Afghanistan's long-term development and offering farmers alternatives to poppy cultivation, combined with improved governance. So the focus will be on justice and police, as we will try to do and as we have started doing.
We have also been at the forefront on the rural livelihood agenda and helping to support legitimate employment. To this end, the European Commission is also supporting the Afghan Government's National Drug Control Strategy through supply-control and demand-reduction initiatives and the improvement of governance. For instance, we have been supporting the Law and Order Trust Fund, up to now with some EUR 135 million, while a sum of EUR 70 million is planned for the next two years.
But I must also say, since we have been concentrating on rural development, on health care and on justice, and also helping on the police and justice reform, plus alternative production, as the European Union and European Commission, we cannot do everything alone in Afghanistan. This I would like to say to the honourable Member Mr Tannock, because I think he is addressing only us, the European Commission and European Union, but there are many other important actors there. I think we all have to get our act together. This is what we are trying to do more and more through a very coordinated strategy, which, on the one hand, is going to combat drugs. But, again, I think that, maybe, it is too early.
The debate is closed.
The vote will take place tomorrow.